Citation Nr: 1819195	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  13-03 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from April 1963 to March 1967. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

In June 2017, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to obtain additional records and afford the Veteran a VA medical examination.  The action specified in the June 2017 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran's current degenerative arthritis of the lumbar spine, lumbar dextroscoliosis, and sacroiliac osteoarthritis did not have onset in service and are not caused by or related to the Veteran's active military service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a low back disability have not been met.  38 U.S.C. §§ 101, 1110, 1112, 1131 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, including arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C. §§ 1101, 1112 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017). 

The Veteran is seeking entitlement to service connection for a low back disability, which he has contended is related to an injury in service.  For instance, at a September 2017 VA examination, he claimed that while lifting a heavy bucket in service, he abruptly experienced pain and a 'pop' in his low back.  

The Veteran's service treatment records show that in February 1967, he complained of low back pain on his right side, which hurt when getting up or bending.  He was not diagnosed with any condition, but was directed to use heat pads on his back.  There are no further complaints of back pain and at his separation physical in March 1967, his spine was noted to be within normal limits and no back disability was noted by the examiner.

Post-service, there is no medical evidence of treatment for a low back condition within one year of service or for decades after service.  While in statements submitted as part of his claim, the Veteran has reported that he suffered from low back pain since service, the Board notes that the Veteran did not file a claim seeking compensation for a low back disability until 1998, more than thirty years after separation from service, although the Veteran had previously filed other claims for VA benefits as early as 1967.  

VA outpatient treatment records, as well as private treatment records show that the Veteran has a current low back disability and note his reports of an inservice injury, but do not offer any opinion concerning the etiology of the Veteran's condition.

In a letter dated September 2008, a Dr. C.R. of the Public Health Service Indian Hospital noted that the Veteran had complained of intermittent low back pain, and concluded that " it is possible that it is associated with an injury that occurred while he was in the service", but also noted "I do not have access to records from that time, and am unable to comment on the temporal relationship."  Unfortunately, speculative medical opinions such as Dr. C.R.'s are insufficient to establish service connection.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

In September 2017, the Veteran was afforded a VA examination.  The examiner diagnosed the Veteran with degenerative arthritis of the spine, lumbar dextroscoliosis, and sacroiliac osteoarthritis, but opined that it is less likely than not these disabilities were incurred in or caused by the claimed in-service injury, event, or illness.  The examiner explained:

The only available evidence of low back injury during active duty is a three line hand-written clinical note dated 14 Feb 1967 which includes very little detail other than 'low back pain' and treatment of 'hot packs to back.'  This indicates minimal concern for more major trauma or skeletal abnormality.  The mechanism of injury was also minor and unlikely to lead to chronic disability.  Furthermore, the Report of Medical Examination dated 3/15/1967 reveals no abnormality of the spine and examination was documented as normal.  The veteran's lay testimony is considered but is contrary to the normal report of medical examination and there is no other mention of spine or back pain despite numerous medical evaluations in the 1970s for other such issues including renal colic which would include spine conditions in the differential diagnosis.  It is therefore less likely than not that the current diagnoses of degenerative arthritis of the spine, lumbar dextroscoliosis, and sacroiliac osteoarthritis were incurred in or caused by military duty.

The Veteran has not presented any medical evidence that contradicts the VA examiner's conclusions.

Based on the above evidence, the Board finds that entitlement to service connection for a back disability must be denied.  While the Veteran did complain of back pain on one occasion in service, service treatment records do not document any serious injury to the back or spine, his back and spine were normal at separation from service, and there is no medical evidence of any back disability until many years after service.  Additionally, the September 2017 VA examiner has explained that the Veteran's in-service injury, based on his own description of how it occurred, as well as the contemporaneous medical record, was minor and unlikely to result in chronic disability and therefore less likely than not related to the Veteran's current degenerative arthritis.  The preponderance of the probative evidence in this case supports a finding that any injury the Veteran suffered in service was minor, resolved without any chronic disability, and is unrelated to his current conditions, which were not diagnosed until decades after service.  

While the Veteran is insistent that there must be some relationship between his current low back condition and the injury he described in service, he has not demonstrated that he has any knowledge or training in determining the etiology of such conditions.  In other words, he is a layman, not a medical expert.  The Board recognizes that there is no bright line rule that laypersons are not competent to offer etiology opinions.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting the view that competent medical evidence is necessarily required when the determinative issue is medical diagnosis or etiology).  Evidence, however, must be competent evidence in order to be weighed by the Board.  Whether a layperson is competent to provide an opinion as to the etiology of a condition depends on the facts of the particular case.

In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew support from Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) for support for its holding.  Id.  In a footnote in Jandreau, the Federal Circuit addressed whether a layperson could provide evidence regarding a diagnosis of a condition and explained that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Although the Veteran seeks to offer etiology opinions rather than provide diagnoses, the reasoning expressed in Jandreau is applicable.  The Board finds that the question of whether the Veteran currently has degenerative arthritis due to his alleged in service injury is too complex to be addressed by a layperson.  This connection or etiology is not amenable to observation alone.  Rather it is common knowledge that the causes of arthritis are multifactorial and the subject of extensive research by scientific and medical professionals.  Hence, the Veteran's opinion of the etiology of his current disability is not competent evidence and is entitled to low probative weight.  The Board gives greater weight to the opinion of the September 2017 VA examiner, as well as the contemporaneous medical evidence.  

For all the above reasons, entitlement to service connection for a low back disability is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102 (2017).


ORDER

Entitlement to service connection for a low back disability is denied.  



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


